DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luxon (US 2018/0104391 A1), in view of Hood (US 2007/0147170).
Regarding claim 1, Luxon discloses a drainage device for removing fluid from a body cavity of a patient (suction device/controller 204, para [0085], Fig. 2), the device (suction device/controller 204, para [0085], Fig. 2) comprising a drainage tube (drainage tube 106, 208; para [0081], [0085]; Fig. 1-3), and a pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5), the drainage tube (drainage tube 106, 208, para [0081], [0085], Fig. 1-3) being connectable to a pump unit (pump 316, para [0086], Fig. 3), the pump unit (pump 316, para [0086], Fig. 3) being configured to apply a suction pressure to the fluid in the body cavity (Fig. 3 illustrates the pump is in fluid communication through a tube with a body cavity), and the pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3) being configured to detect when the applied suction pressure is at or above a predetermined threshold level (para [0082], [0088] teaches the pressure sensor is able to whether there is a change in pressure [from a predetermined level]  to identify drainage tube blockages resulting in the controller sounding an alarm and opening valves; alternatively, para [0100] teaches how the magnetic chest tube valve; Fig. 5 reaches a threshold, or specific pressure differential, results in the opening and closing of the valve.), wherein the pressure sensing means comprises a pressure sensor configured to control the suction pressure applied to the body (a pressure sensing means (pressure sensors 114, 310; para [0082], [0086];) and wherein when the pressure detected by the pressure sensor is at or above predetermined threshold level the pressure sensor is configured to transmit an electrical current to the valve ([0082], controller may automatically control the valve device to clear the drainage tube and/or chest tube).
Luxon does not teach a memory metal valve, the electrical current to the valve heats the metal of the valve and causes the memory metal to expand such that the valve is opened.
Hood discloses an implantable device for moving fluid relatively pertinent to problem posed by Applicant of controlling movement of fluid. Hood teaches a memory metal valve (974, figure 28, [0134-0135]) configured to control the pressure applied, the electrical current to the valve heats the metal of the valve and causes the memory metal to expand such that the valve is opened ([0135], opening or closing of the valve may be produced by a transient application of a magnetic, electric or electromagnetic control signal, the control signal serving to cause switching of the valve element from a first configuration to a second configuration, Such a valve elements may be formed from a shape memory metal, a shape memory polymer, or a bimetallic strip formed from laminated layer of metals having different coefficients of thermal expansion, for example).	Hood provides remote activatable valves in order to control the device in the movement of material ([0134-135]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Luxon with the valve of Hood in order to control the device in the movement of material. Further, the valves of Luxon and Hood are functionally equivalent as the valves both serve to open/close in order to move fluid and there would be no detriment modifying the valve of Luxon with the valve of Hood.
Regarding claim 2, depending from claim 1, Luxon discloses the claim limitation wherein the pressure sensing means is a pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3), said valve being configured to open when the pressure is at or above the predetermined threshold level (para [0094], “As this negative pressure drops below a set valve opening pressure, chest tube relief valve 402 opens, allowing atmospheric (i.e., more positive pressure) to enter the system. This, in combination with the negative pressure exerted on the drainage lumen, clears the chest tube drainage lumen. Once the pressure in the chest tube relief lumen increases back to a set valve closing pressure, chest tube relief valve 402 closes and normal drainage continues. The chest tube relief valve opening pressure may be different than the chest tube relief valve closing pressure to allow drainage of the chest tube. For example, the chest tube relief valve opening pressure may be at a higher pressure than the chest tube relief valve closing pressure.”  
Regarding claim 3, dependent from claim 2, Luxon discloses the claim limitation wherein the pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3) , when open, is configured to allow air to flow through the drainage tube, thereby decreasing the suction pressure (As described in claim 2, when the pressure relief valve is open positive pressure atmospheric air enters the system thereby decreasing the suction pressure.).  
Regarding claim 4, dependent from claim 2, Luxon discloses the claim limitation further comprising a non-return valve (expandable valve 2808 or balloon valve port 2804, para [0175]-[0178]; FIG. 28A-C) for preventing air from the pressure relief valve to enter the patient (Fig. 28B illustrates the expandable valve 2808 is closed when positive pressure is applied to the chamber preventing air from the pressure relieve valve 2808 to enter the patient.)
Regarding claim 5, dependent from claim 2, Luxon discloses the claim limitation further comprising a filter unit (filter vent 312, para [0086], Fig. 3) configured to remove pollutants from the air entering through the pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5; para [0079] teaches the chest tube relief valve may include a filter that prevents bacteria, etc. from entering the system).  
Regarding claim 7, Luxon discloses the claim limitation wherein the pressure relief valve (chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3) , when open, is configured to allow air to flow through the drainage tube, thereby decreasing the suction pressure (As described in claim 2, when the pressure relief valve is open positive pressure atmospheric air enters the system thereby decreasing the suction pressure.).  
Regarding claim 8, dependent from claim 1, Luxon discloses the claim limitation further comprising a pressure indicator configured to alert when the pressure is at or above the threshold level (Para [0047]-[0054] and Fig. 35-42 illustrated pressure displays including clog removal and air leak information providing an alert when pressure is at or above the threshold level.  Further described in para [0186]- [0195]).  
Regarding claim 9, dependent from claim 8, Luxon discloses the claim limitation wherein the pressure indicator is one or more of a visual indicator, such as a lamp, a LED, a propeller means, a colour indication means or a visible air flow, or an audial indicator, such as a whistle means, or a bellow means.  As described in claim 8 above, Fig. 35-42 illustrate pressure indicators that are visual indicators.
Regarding claim 10, dependent from claim 1, Luxon discloses the claim limitation wherein a first end portion of the drainage tube (drainage tube 106, 208,; para [0081], [0085]; Fig. 1-3) is connectable to a patient side tube of a patient, and a second end portion of the drainage tube (drainage tube 106, 208; para [0081], [0085]; Fig. 1-3) is connectable to a collection unit for collection of the removed fluid (fluid reservoir or suction canister 306, para [0086], Fig. 3).  Fig. 1-3 illustrate the drainage tube (106, 208) is connected to a patient at one end and a collection unit at the other end.
Regarding claim 11, dependent from claim 1, Luxon discloses the claim limitation wherein the pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5) is arranged between the patient side tube (chest tube 104, para [0081], Fig. 1) and the drainage tube (drainage tube 106, para [0081], Fig. 1).  
Regarding claim 12, dependent from claim 10, Luxon discloses the claim limitation wherein the patient side tube is a chest tube (chest tube 104, para [0081], Fig. 1).  
Regarding claim 13, dependent from claim 1, Luxon discloses the claim limitation wherein the predetermined suction pressure threshold level is between 20-60 cmH20 (Para [0095]-[0096]).  
Regarding claim 14, dependent from claim 1, Luxon discloses the method according to claim 1 above comprising the steps of: determining a suction pressure threshold level (para [0100] teaches determining a suction pressure threshold that results in a valve opening; para [0139]-[0140] teaches alarms or notifications may be activated by the controller when the parameters surpass certain thresholds and safety features to prevent dangerous pressures from occurring such as control systems to turn off the pump if pressures are too high); providing the drainage device with a pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5); detecting, by means of the pressure sensing means (pressure sensors 114, 310; para [0082], [0086]; Fig. 1, 3; alternatively, chest tube relief valve 302, 402; para [0086],[0093]; Fig. 3; magnetic chest tube valve, para [100], illustrated in Fig. 5), when the applied suction pressure is at or above the determined suction pressure threshold level (para [0139]-[0140] teaches alarms or notifications may be activated by the controller when the parameters surpass certain thresholds and safety features to prevent dangerous pressures from occurring such as control systems to turn off the pump if pressures are too high); and then regulating the applied suction pressure (para 0139]-[0140] as previously described).  
Regarding claim 15, dependent from claim 14, Luxon discloses the claim limitation wherein the regulating step is performed by a valve opening (para [0100] teaches determining a suction pressure threshold that results in a valve opening), or by a sensor (pressure sensors 114, 310) communicating with a micro-processor (Para [0115]-[0116] teaches microprocessors 703 and controllers) which regulates the pump unit (para [0139]-[0140] teaches alarms or notifications may be activated by the controller when the parameters surpass certain thresholds and safety features to prevent dangerous pressures from occurring such as control systems to turn off the pump if pressures are too high).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rajagopalan (US 2017/0007310) discloses a memory metal valve
Ichiki (US 2015/0028235) discloses a memory valve
Richter (US 2013/0310917) discloses a metal valve with current application

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAI H WENG/            Examiner, Art Unit 3781